Exhibit 10.1

CONTINGENT VALUE RIGHTS AGREEMENT

THIS CONTINGENT VALUE RIGHTS AGREEMENT, dated as of September 7, 2011 (this
“Agreement”), is entered into by Green Bankshares, Inc., a corporation organized
under the laws of the State of Tennessee (the “Company”) for the benefit of the
Holders (as defined herein).

RECITALS:

WHEREAS, North American Financial Holdings, Inc. (“Purchaser”), the Company and
GreenBank, a Tennessee state-chartered banking corporation and a banking
subsidiary of the Company (the “Bank”), have entered into an Investment
Agreement dated as of May 5, 2011 (the “Investment Agreement”), pursuant to
which the Company intends to issue and sell to Purchaser, and Purchaser intends
to purchase from the Company, as an investment in the Company, 119,900,000
shares of common stock, par value $0.01 per share, of the Company (the “Common
Stock”) at a purchase price of $1.81 per share on the terms and conditions
described in the Investment Agreement.

WHEREAS, as a condition to the Closing of the Investment Agreement, the Company
agreed to issue contingent value rights to its shareholders, as described
herein.

WHEREAS, the Company has done all things necessary to make the contingent value
rights, when issued pursuant to the Investment Agreement and hereunder, the
valid obligations of the Company and to make this Agreement a valid and binding
agreement of the Company, in accordance with its terms.

NOW, THEREFORE, for and in consideration of the premises and the consummation of
the transactions referred to above, it is mutually covenanted and agreed, for
the equal and proportionate benefit of all Holders (as hereinafter defined), as
follows:


ARTICLE I
DEFINITIONS


SECTION 1.1            DEFINITIONS. 


(A)                FOR ALL PURPOSES OF THIS AGREEMENT, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED OR UNLESS THE CONTEXT OTHERWISE REQUIRES:

(I)                 THE TERMS DEFINED IN THIS ARTICLE HAVE THE MEANINGS ASSIGNED
TO THEM IN THIS ARTICLE;

(II)               ALL ACCOUNTING TERMS USED HEREIN AND NOT EXPRESSLY DEFINED
HEREIN SHALL HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN ACCORDANCE WITH U.S.
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, AS IN EFFECT ON THE DATE HEREOF;

(III)             THE WORDS “HEREIN,” “HEREOF” AND “HEREUNDER” AND OTHER WORDS
OF SIMILAR IMPORT REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR
ARTICLE, SECTION OR OTHER SUBDIVISION;

 




                                                                                                                                                                                                                                         

--------------------------------------------------------------------------------

 

 

(IV)             UNLESS THE CONTEXT OTHERWISE REQUIRES, WORDS DESCRIBING THE
SINGULAR NUMBER SHALL INCLUDE THE PLURAL AND VICE VERSA, WORDS DENOTING ANY
GENDER SHALL INCLUDE ALL GENDERS; AND

(V)               ALL REFERENCES TO “INCLUDING” SHALL BE DEEMED TO MEAN
INCLUDING WITHOUT LIMITATION.


(B)               THE FOLLOWING TERMS SHALL HAVE THE MEANINGS ASCRIBED TO THEM
AS FOLLOWS:

“Agreement” has the meaning set forth in the first paragraph of this agreement.

“Bank” has the meaning set forth in the first recital.

“Board Resolution” means a copy of a resolution certified by the secretary or an
assistant secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification.

“Business Day” means any day except Saturday, Sunday and any day that shall be a
legal holiday or a day on which banking institutions in the State of New York or
in the State of Tennessee generally are authorized or required by law or other
governmental action to close.

“Change of Control” means the consummation of any transaction resulting in the
holders of the equity interests of the Parent immediately prior to such
transaction owning, directly or indirectly, less than 50% of the equity
interests of the Parent immediately following such transaction.  For purposes of
the preceding sentence, the “Parent” shall mean the ultimate Person or Group
that together with their affiliates, directly or indirectly owns or controls, by
share ownership, contract or otherwise, a majority of the equity interests of
the Company.

“Code” means the U.S. Internal Revenue Code of 1986, as amended and the Treasury
Regulations promulgated thereunder.

“Common Stock” has the meaning set forth in the first recital.

“Company” has the meaning set forth in the first paragraph of this Agreement.

“Credit Losses” means the charge-offs occurring after May 5, 2011 with respect
to any loans outstanding as of May 5, 2011 as set forth on Schedule 1 to this
Agreement for the period commencing on May 5, 2011 and ending on the Maturity
Date less any recoveries in respect of such charge-offs. 

“CVRs” means the contingent value rights issued by the Company pursuant to the
Investment Agreement and this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Group” has the meaning assigned to such term in Section 13(d)(3) of the
Exchange Act.

“Holder” means a Person in whose name a CVR is registered in the CVR Register.

- 2 -

--------------------------------------------------------------------------------

 

 

“Investment Agreement” has the meaning set forth in the first recital.

“Loan Portfolio Committee” means the Loan Portfolio Committee of the Bank,
established pursuant to Section 4.1(c) of the Investment Agreement and any
successor or replacement committee.

“Loss Shortfall” has the meaning set forth in Section 2.4.

“Maturity Date” means September 7, 2016.

“Maximum Payment Amount” means an amount equal to $0.75 per CVR, payable in
cash.

“Paying Agent” has the meaning set forth in Section 2.4.

“Payment Amount” has the meaning set forth in Section 2.4.

“Payment Certificate” has the meaning set forth in Section 2.4.

“Payment Date” means the date that a Payment Amount is paid by the Company to
the Holders, which date shall be established pursuant to Section 2.4.

“Permitted Transfer” means any transfer of a CVR held by a natural person upon
the death of such Holder by will or the laws of descent or distribution, in
which case the designee, legal representative, legatee, successor trustee of
such Holder’s inter vivos trust or the person who acquired the right to the CVR
by reason of such death shall succeed to such Holder’s rights with respect to
the CVR.

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

“Purchaser” has the meaning set forth in the first recital.

“Redemption Date” means the date that the Redemption Price is paid by the
Company to the Holders, which date shall be established pursuant to Section 2.5.

“Redemption Price” has the meaning set forth in Section 2.5.

“Registrar” shall have the meaning set forth in Section 2.3.

“Securities Act” means the Securities Act of 1933, as amended.

“Surviving Person” has the meaning set forth in Section 5.1.

“Stipulated Amount” means $178,000,000.


 

- 3 -

--------------------------------------------------------------------------------

 

 


ARTICLE II
CONTINGENT VALUE RIGHTS


SECTION 2.1            HOLDERS OF CVRS.

Immediately prior to the Closing, existing shareholders of the Company as of
September 6, 2011 will become the Holder of one CVR for each share of Common
Stock owned by such shareholder as of such date. 


SECTION 2.2            TRANSFERABILITY; ATTACHMENT

The CVRs shall not be subject, in whole or in part, to attachment, execution, or
levy of any kind, and any attempt to sell, pledge, assign, hypothecate, transfer
or otherwise dispose of the CVRs or any interest therein, other than through a
Permitted Transfer, shall be void ab initio.  


SECTION 2.3            NO CERTIFICATE; REGISTRATION; CHANGE OF ADDRESS.


(A)                THE CVRS SHALL NOT BE EVIDENCED BY A CERTIFICATE OR OTHER
INSTRUMENT.


(B)               THE COMPANY, OR AN AGENT APPOINTED BY THE COMPANY, SHALL KEEP
A REGISTER (THE “CVR REGISTER”) FOR THE REGISTRATION OF CVRS.  THE COMPANY IS
HEREBY INITIALLY APPOINTED “CVR REGISTRAR” FOR THE PURPOSE OF REGISTERING CVRS
AND TRANSFERS OF CVRS AS HEREIN PROVIDED.  FOR THE AVOIDANCE OF DOUBT, THE
COMPANY SHALL BE PERMITTED, AT ITS DISCRETION, TO APPOINT THE TRANSFER AGENT FOR
THE COMPANY AS CVR REGISTRAR.


(C)                A HOLDER MAY MAKE A WRITTEN REQUEST TO THE CVR REGISTRAR TO
CHANGE SUCH HOLDER’S ADDRESS OF RECORD IN THE CVR REGISTER.  THE WRITTEN REQUEST
MUST BE DULY EXECUTED BY THE HOLDER.  UPON RECEIPT OF SUCH WRITTEN NOTICE, THE
CVR REGISTRAR SHALL PROMPTLY RECORD THE CHANGE OF ADDRESS IN THE CVR REGISTER.

(d)       Upon the occurrence of a Permitted Transfer, the recipient may make a
written request to the CVR Registrar to record such transfer in the CVR
Register.  The written request must be accompanied by written evidence that the
transfer qualifies as a Permitted Transfer in such form as may be acceptable to
the CVR Registrar and such other documentation as may be required by the CVR
Registrar.  Upon receipt of such written notice, the CVR Registrar shall
promptly record the transfer in the CVR Register.

 


SECTION 2.4            PAYMENT PROCEDURES.


(A)                PROMPTLY FOLLOWING THE MATURITY DATE, BUT IN NO EVENT LATER
THAN THIRTY (30) DAYS AFTER SUCH DATE, THE COMPANY SHALL APPOINT A PAYING AGENT
(THE “PAYING AGENT”) AND DELIVER TO THE PAYING AGENT A CERTIFICATE (THE “PAYMENT
CERTIFICATE”) SETTING FORTH (I) THE AMOUNT OF CREDIT LOSSES, ON AN AGGREGATE AND
PER-CVR BASIS, (II) THE CALCULATION OF THE PAYMENT AMOUNT.  THE “PAYMENT AMOUNT”
SHALL BE EQUAL TO:

(I)                 IF THE DIFFERENCE BETWEEN THE STIPULATED AMOUNT AND THE
AMOUNT OF CREDIT LOSSES EXPRESSED ON A PER CVR BASIS (SUCH DIFFERENCE, THE “LOSS
SHORTFALL”) IS LESS THAN OR EQUAL TO $0.50 PER CVR, THEN 100% OF THE LOSS
SHORTFALL;

 

- 4 -

--------------------------------------------------------------------------------

 

 

(II)               IF THE LOSS SHORTFALL IS GREATER THAN $0.50 PER CVR, THEN
$0.50 PER CVR PLUS 50% OF THE EXCESS OF THE LOSS SHORTFALL OVER $0.50 PER CVR
WITH A MAXIMUM OF THE MAXIMUM PAYMENT AMOUNT; AND

(III)             IF THE AMOUNT OF CREDIT LOSSES EQUALS OR EXCEEDS THE
STIPULATED AMOUNT, ZERO.


(B)               ALL DETERMINATIONS WITH RESPECT TO THE CALCULATION OF CREDIT
LOSSES AND THE PAYMENT AMOUNT SHALL BE MADE BY THE LOAN PORTFOLIO COMMITTEE OF
THE COMPANY’S BOARD OF DIRECTORS IN ITS SOLE DISCRETION, WHOSE DETERMINATIONS
SHALL BE BINDING ON THE COMPANY AND THE HOLDERS.  THE LOAN PORTFOLIO COMMITTEE,
IN ITS SOLE DISCRETION, MAY UTILIZE A THIRD PARTY FINANCIAL ADVISOR TO ASSIST IN
VERIFYING THE AMOUNT OF CREDIT LOSSES AND THE CALCULATION OF THE PAYMENT AMOUNT
AND MAY RELY ON A REPORT OF SUCH FINANCIAL ADVISOR FOR PURPOSES OF MAKING ITS
DETERMINATIONS HEREUNDER.


(C)                EXCEPT AS OTHERWISE REQUESTED BY ANY HOLDER, THE PAYING AGENT
SHALL PROMPTLY (AND IN NO EVENT LATER THAN FIVE BUSINESS DAYS AFTER ITS RECEIPT
THEREOF) SEND EACH HOLDER A COPY OF THE PAYMENT CERTIFICATE AT ITS REGISTERED
ADDRESS. 


(D)               IF THE COMPANY DELIVERS A PAYMENT CERTIFICATE TO THE PAYING
AGENT PURSUANT TO SECTION 2.4(A) ABOVE AND THE PAYMENT AMOUNT IS GREATER THAN
ZERO, THE COMPANY SHALL ESTABLISH A PAYMENT DATE WITH RESPECT TO SUCH PAYMENT
AMOUNT THAT IS NO LATER THAN 60 DAYS AFTER THE MATURITY DATE.  AT LEAST 5
BUSINESS DAYS PRIOR TO SUCH PAYMENT DATE, THE COMPANY SHALL CAUSE AN AMOUNT IN
CASH EQUAL TO THE PAYMENT AMOUNT MULTIPLIED BY THE NUMBER OF CVRS OUTSTANDING TO
BE DELIVERED TO THE PAYING AGENT, WHO WILL IN TURN, ON THE PAYMENT DATE, PAY TO
EACH OF THE HOLDERS AN AMOUNT IN CASH EQUAL TO THE PAYMENT AMOUNT MULTIPLIED BY
THE NUMBER OF CVRS HELD BY SUCH HOLDER AS REFLECTED ON THE CVR REGISTER BY CHECK
MAILED TO THE ADDRESS OF EACH HOLDER AS REFLECTED IN THE CVR REGISTER AS OF THE
CLOSE OF BUSINESS ON THE LAST BUSINESS DAY PRIOR TO SUCH PAYMENT DATE. UPON SUCH
PAYMENT, THIS AGREEMENT SHALL TERMINATE AS PROVIDED IN SECTION 6.10. 


(E)                THE COMPANY SHALL BE ENTITLED TO DEDUCT AND WITHHOLD, OR
CAUSE TO BE DEDUCTED OR WITHHELD, FROM EACH PAYMENT AMOUNT OTHERWISE PAYABLE
PURSUANT TO THIS AGREEMENT, SUCH AMOUNTS AS IT IS REQUIRED TO DEDUCT AND
WITHHOLD WITH RESPECT TO THE MAKING OF SUCH PAYMENT UNDER THE CODE, OR ANY
PROVISION OF STATE, LOCAL OR FOREIGN TAX LAW.  TO THE EXTENT THAT AMOUNTS ARE SO
WITHHELD OR PAID OVER TO OR DEPOSITED WITH THE RELEVANT GOVERNMENTAL ENTITY,
SUCH WITHHELD AMOUNTS SHALL BE TREATED FOR ALL PURPOSES OF THIS AGREEMENT AS
HAVING BEEN PAID TO THE HOLDER IN RESPECT OF WHICH SUCH DEDUCTION AND
WITHHOLDING WAS MADE.


SECTION 2.5            REDEMPTION. 


(A)                THE COMPANY MAY, AT ITS OPTION, AT ANY TIME PRIOR TO THE
MATURITY DATE, REDEEM THE CVRS, IN WHOLE OR IN PART, AT A REDEMPTION PRICE OF
$0.75 PER CVR (THE “REDEMPTION PRICE”).  THE REDEMPTION OF CVRS BY THE BOARD OF
DIRECTORS OF THE COMPANY MAY BE MADE EFFECTIVE AT SUCH TIME AND WITH SUCH
CONDITIONS AS THE BOARD OF DIRECTORS OF THE COMPANY, IN ITS SOLE DISCRETION, MAY
ESTABLISH.


 

- 5 -

--------------------------------------------------------------------------------

 

 


(B)               FROM AND AFTER THE DATE HEREOF BUT PRIOR TO THE MATURITY DATE,
IN THE EVENT OF A CHANGE OF CONTROL, THE COMPANY SHALL, UPON THE CONSUMMATION OF
SUCH CHANGE OF CONTROL, REDEEM ALL OF THE CVRS AT THE REDEMPTION PRICE.


(C)                IMMEDIATELY UPON THE ACTION OF THE COMPANY ORDERING THE
REDEMPTION OF CVRS PURSUANT TO SECTION 2.5(A) OR THE CONSUMMATION OF THE CHANGE
OF CONTROL UNDER SECTION 2.5(B), AND WITHOUT ANY FURTHER ACTION AND WITHOUT ANY
FURTHER NOTICE, EACH CVR SUBJECT TO REDEMPTION SHALL BECOME VOID, AND ALL RIGHTS
THEREUNDER AND ALL RIGHTS IN RESPECT THEREOF UNDER THIS AGREEMENT SHALL CEASE,
EXCEPT FOR THE RIGHT TO RECEIVE THE REDEMPTION PRICE.  WITHIN 10 DAYS AFTER SUCH
ACTION OR CONSUMMATION, THE COMPANY SHALL MAIL, OR CAUSE TO BE MAILED, A NOTICE
OF REDEMPTION TO EACH OF THE HOLDERS OF THE THEN OUTSTANDING CVRS AT SUCH
HOLDERS’ REGISTERED ADDRESS. 


(D)               IF THE COMPANY ORDERS THE REDEMPTION OF THE CVRS PURSUANT TO
SECTION 2.5(A) OR CONSUMMATES A CHANGE OF CONTROL UNDER SECTION 2.5(B), THE
COMPANY SHALL ESTABLISH THE DATE OF SUCH ORDER OR CONSUMMATION AS THE REDEMPTION
DATE.  ON OR IMMEDIATELY FOLLOWING SUCH REDEMPTION DATE, THE COMPANY SHALL
APPOINT A PAYING AGENT AND CAUSE AN AMOUNT IN CASH EQUAL TO THE REDEMPTION PRICE
MULTIPLIED BY THE NUMBER OF CVRS OUTSTANDING TO BE DELIVERED TO THE PAYING
AGENT, WHO WILL IN TURN, AS PROMPTLY AS PRACTICABLE, PAY TO EACH OF THE HOLDERS
AN AMOUNT IN CASH EQUAL TO THE REDEMPTION PRICE MULTIPLIED BY THE NUMBER OF CVRS
HELD BY SUCH HOLDER AS REFLECTED ON THE CVR REGISTER BY CHECK MAILED TO THE
ADDRESS OF EACH HOLDER AS REFLECTED IN THE CVR REGISTER AS OF THE CLOSE OF
BUSINESS ON THE LAST BUSINESS DAY PRIOR TO SUCH REDEMPTION DATE.


(E)                THE COMPANY SHALL BE ENTITLED TO DEDUCT AND WITHHOLD, OR
CAUSE TO BE DEDUCTED OR WITHHELD, FROM THE REDEMPTION PRICE OTHERWISE PAYABLE
PURSUANT TO THIS AGREEMENT, SUCH AMOUNTS AS IT IS REQUIRED TO DEDUCT AND
WITHHOLD WITH RESPECT TO THE MAKING OF SUCH PAYMENT UNDER THE CODE, OR ANY
PROVISION OF STATE, LOCAL OR FOREIGN TAX LAW.  TO THE EXTENT THAT AMOUNTS ARE SO
WITHHELD OR PAID OVER TO OR DEPOSITED WITH THE RELEVANT GOVERNMENTAL ENTITY,
SUCH WITHHELD AMOUNTS SHALL BE TREATED FOR ALL PURPOSES OF THIS AGREEMENT AS
HAVING BEEN PAID TO THE HOLDER IN RESPECT OF WHICH SUCH DEDUCTION AND
WITHHOLDING WAS MADE    


SECTION 2.6            NO VOTING, DIVIDENDS OR INTEREST; NO EQUITY OR OWNERSHIP
INTEREST IN THE COMPANY.


(A)                THE CVRS SHALL NOT HAVE ANY VOTING OR DIVIDEND RIGHTS, AND
INTEREST SHALL NOT ACCRUE ON ANY AMOUNTS PAYABLE ON THE CVRS TO ANY HOLDER.


(B)               THE CVRS SHALL NOT REPRESENT ANY EQUITY OR OWNERSHIP INTEREST
IN, OR CONFER ANY RIGHTS OF ANY KIND OR NATURE WHATSOEVER AS, A SHAREHOLDER OF
THE COMPANY OR ANY OF ITS AFFILIATES EITHER AT LAW OR IN EQUITY.


ARTICLE III
COVENANTS


SECTION 3.1            PAYMENT OF PAYMENT AMOUNT.

- 6 -

--------------------------------------------------------------------------------

 

 

The Company shall duly and promptly pay, or cause to be paid to, each Holder the
applicable Payment Amount or Redemption Price, if any, in the manner provided
for in Sections 2.4 and 2.5 and in accordance with the terms of this Agreement.


ARTICLE IV
AMENDMENTS


SECTION 4.1            AMENDMENTS WITHOUT CONSENT OF HOLDERS.


(A)                WITHOUT THE CONSENT OF ANY HOLDERS, THE COMPANY, WHEN
AUTHORIZED BY A BOARD RESOLUTION, AT ANY TIME AND FROM TIME TO TIME, MAY ENTER
INTO ONE OR MORE AMENDMENTS HERETO, FOR ANY OF THE FOLLOWING PURPOSES:

(I)                 SUBJECT TO SECTION 5.1, TO EVIDENCE THE SUCCESSION OF
ANOTHER PERSON TO THE COMPANY AND THE ASSUMPTION BY ANY SUCH SUCCESSOR OF THE
COVENANTS OF THE COMPANY HEREIN; OR

(II)               TO EVIDENCE THE TERMINATION OF THE CVR REGISTRAR AND THE
SUCCESSION OF ANOTHER PERSON AS A SUCCESSOR CVR REGISTRAR AND THE ASSUMPTION BY
ANY SUCCESSOR OF THE OBLIGATIONS OF THE CVR REGISTRAR HEREIN.

(III)             TO EVIDENCE THE SUCCESSION OF ANOTHER PERSON AS A SUCCESSOR
PAYING AGENT AND THE ASSUMPTION BY ANY SUCCESSOR OF THE COVENANTS AND
OBLIGATIONS OF THE PAYING AGENT HEREIN;

(IV)             TO ADD TO THE COVENANTS OF THE COMPANY SUCH FURTHER COVENANTS,
RESTRICTIONS, CONDITIONS OR PROVISIONS AS THE BOARD OF DIRECTORS SHALL CONSIDER
TO BE FOR THE PROTECTION OF THE HOLDERS; PROVIDED, THAT IN EACH CASE, SUCH
PROVISIONS SHALL NOT ADVERSELY AFFECT THE INTERESTS OF THE HOLDERS IN ANY
MATERIAL RESPECT;

(V)               TO CURE ANY AMBIGUITY, TO CORRECT OR SUPPLEMENT ANY PROVISION
HEREIN THAT MAY BE DEFECTIVE OR INCONSISTENT WITH ANY OTHER PROVISION HEREIN, OR
TO MAKE ANY OTHER PROVISIONS WITH RESPECT TO MATTERS OR QUESTIONS ARISING UNDER
THIS AGREEMENT; PROVIDED, THAT IN EACH CASE, SUCH PROVISIONS SHALL NOT ADVERSELY
AFFECT THE INTERESTS OF THE HOLDERS IN ANY MATERIAL RESPECT;

(VI)             AS MAY BE NECESSARY OR APPROPRIATE TO ENSURE THAT THE CVRS ARE
NOT SUBJECT TO REGISTRATION UNDER THE SECURITIES ACT OR THE EXCHANGE ACT;
PROVIDED  THAT SUCH PROVISIONS SHALL NOT ADVERSELY AFFECT THE INTERESTS OF THE
HOLDERS IN ANY MATERIAL RESPECT; OR

(VII)           ANY OTHER AMENDMENTS HERETO FOR THE PURPOSE OF ADDING,
ELIMINATING OR CHANGING ANY PROVISIONS OF THIS AGREEMENT UNLESS SUCH ADDITION,
ELIMINATION OR CHANGE IS ADVERSE TO THE INTERESTS OF THE HOLDERS IN ANY MATERIAL
RESPECT.


(B)               PROMPTLY AFTER THE EXECUTION BY THE COMPANY OF ANY AMENDMENT
PURSUANT TO THE PROVISIONS OF THIS SECTION 4.1, THE COMPANY SHALL MAIL A NOTICE
THEREOF BY FIRST-CLASS MAIL TO THE

- 7 -

--------------------------------------------------------------------------------

 

 


HOLDERS AT THEIR ADDRESSES AS THEY SHALL APPEAR ON THE CVR REGISTER, SETTING
FORTH IN GENERAL TERMS THE SUBSTANCE OF SUCH AMENDMENT.


SECTION 4.2            AMENDMENTS WITH CONSENT OF HOLDERS.


(A)                SUBJECT TO SECTION 4.1 (WHICH AMENDMENTS PURSUANT TO SECTION
4.1 MAY BE MADE WITHOUT THE CONSENT OF THE HOLDERS), WITH THE CONSENT OF THE
HOLDERS OF NOT LESS THAN A MAJORITY OF THE OUTSTANDING CVRS, WHETHER EVIDENCED
IN WRITING OR TAKEN AT A MEETING OF THE HOLDERS, THE COMPANY, WHEN AUTHORIZED BY
A BOARD RESOLUTION, MAY ENTER INTO ONE OR MORE AMENDMENTS HERETO FOR THE PURPOSE
OF ADDING, ELIMINATING OR CHANGING ANY PROVISIONS OF THIS AGREEMENT, EVEN IF
SUCH ADDITION, ELIMINATION OR CHANGE IS IN ANY WAY ADVERSE TO THE INTEREST OF
THE HOLDERS.


(B)               PROMPTLY AFTER THE EXECUTION BY THE COMPANY OF ANY AMENDMENT
PURSUANT TO THE PROVISIONS OF THIS SECTION 4.2, THE COMPANY SHALL MAIL A NOTICE
THEREOF BY FIRST-CLASS MAIL TO THE HOLDERS AT THEIR ADDRESSES AS THEY SHALL
APPEAR ON THE CVR REGISTER, SETTING FORTH IN GENERAL TERMS THE SUBSTANCE OF SUCH
AMENDMENT.


SECTION 4.3            EFFECT OF AMENDMENTS.

Upon the execution of any amendment under this Article IV, this Agreement shall
be modified in accordance therewith, such amendment shall form a part of this
Agreement for all purposes and every Holder shall be bound thereby.


ARTICLE V
CONSOLIDATION, MERGER, SALE OR CONVEYANCE


SECTION 5.1            COMPANY MAY CONSOLIDATE, ETC.


(A)                THE COMPANY SHALL NOT CONSOLIDATE WITH OR MERGE INTO ANY
OTHER PERSON OR CONVEY, TRANSFER OR LEASE ITS PROPERTIES AND ASSETS
SUBSTANTIALLY AS AN ENTIRETY TO ANY PERSON, UNLESS THE PERSON FORMED BY SUCH
CONSOLIDATION OR INTO WHICH THE COMPANY IS MERGED OR THE PERSON THAT ACQUIRES BY
CONVEYANCE OR TRANSFER, OR THAT LEASES, THE PROPERTIES AND ASSETS OF THE COMPANY
SUBSTANTIALLY AS AN ENTIRETY (THE “SURVIVING PERSON”) SHALL EXPRESSLY ASSUME
PAYMENT OF AMOUNTS ON ALL THE CVRS AND THE PERFORMANCE OF EVERY DUTY AND
COVENANT OF THIS AGREEMENT ON THE PART OF THE COMPANY TO BE PERFORMED OR
OBSERVED.


(B)               FOR PURPOSES OF THIS SECTION 5.1, “CONVEY, TRANSFER OR LEASE
ITS PROPERTIES AND ASSETS SUBSTANTIALLY AS AN ENTIRETY” SHALL MEAN PROPERTIES
AND ASSETS CONTRIBUTING IN THE AGGREGATE AT LEAST 80% OF THE COMPANY’S TOTAL
CONSOLIDATED REVENUES AS REPORTED IN THE COMPANY’S LAST AVAILABLE PERIODIC
FINANCIAL REPORT (QUARTERLY OR ANNUAL, AS THE CASE MAY BE).


SECTION 5.2            SUCCESSOR SUBSTITUTED.

Upon any consolidation of or merger by the Company with or into any other
Person, or any conveyance, transfer or lease of the properties and assets
substantially as an entirety to any Person in accordance with Section 5.1, the
Surviving Person shall succeed to, and be substituted for, and may exercise
every right and power of, the Company under this Agreement with the same effect
as if the Surviving Person had been named as the Company herein, and thereafter,
except in the case of a lease, the predecessor Person shall be relieved of all
obligations and covenants under this Agreement and the CVRs.

- 8 -

--------------------------------------------------------------------------------

 

 


ARTICLE VI
OTHER PROVISIONS OF GENERAL APPLICATION


SECTION 6.1            NOTICES TO THE COMPANY.

Any notice, request, instruction or other document to be given hereunder by any
party to another will be in writing and will be deemed to have been duly given
(a) on the date of delivery if delivered personally or by telecopy or facsimile,
upon confirmation of receipt, (b) on the first business day following the date
of dispatch if delivered by a recognized next-day courier service, or (c) on the
third business day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid.  All notices
hereunder shall be delivered as set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such notice


(A)                IF TO THE COMPANY OR THE BANK:

Green Bankshares, Inc.
100 North Main Street
Greeneville, Tennessee 37743
Attn: Stephen M. Rownd
Telephone: (423) 278-3323
Fax: (866) 550-2336

with copies to (which copies alone shall not constitute notice):

North American Financial Holdings, Inc.
4725 Piedmont Row Drive
Charlotte, North Carolina 28210
Attn: Christopher G. Marshall
Telephone:  704-554-5901
Fax: 704-964-2442

and

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attn: David E. Shapiro
Telephone:  (212) 403-1000   
Fax:  (212) 403-2000

 


SECTION 6.2            NOTICE TO HOLDERS.

- 9 -

--------------------------------------------------------------------------------

 

 

Where this Agreement provides for notice to Holders, such notice shall be
sufficiently given (unless otherwise herein expressly provided) if in writing
and mailed, first-class postage prepaid, to each Holder affected by such event,
at his, her or its address as it appears in the CVR Register, not later than the
latest date, and not earlier than the earliest date, prescribed for the giving
of such notice.  In any case where notice to Holders is given by mail, neither
the failure to mail such notice, nor any defect in any notice so mailed, to any
particular Holder shall affect the sufficiency of such notice with respect to
other Holders.


SECTION 6.3            EFFECT OF HEADINGS.

The Article and Section headings herein are for convenience only and shall not
affect the construction hereof.


SECTION 6.4            SUCCESSORS AND ASSIGNS.

All covenants and agreements in this Agreement by the Company shall bind its
successors and assigns, whether so expressed or not.


SECTION 6.5            BENEFITS OF AGREEMENT.

Nothing in this Agreement, express or implied, shall give to any Person (other
than the Company, the Holders and their permitted successors and assigns
hereunder) any benefit or any legal or equitable right, remedy or claim under
this Agreement or under any covenant or provision herein contained, all such
covenants and provisions being for the sole benefit of the Company, the Holders
and their permitted successors and assigns.


SECTION 6.6            GOVERNING LAW.

This Agreement will be governed by and construed in accordance with the laws of
the State of Tennessee applicable to contracts made and to be performed entirely
within such State.  The Company irrevocably and unconditionally consents to
submit to the exclusive jurisdiction of the federal courts of the United States
of America located in the State of Tennessee, or, if jurisdiction in such
federal courts is not available, the courts of the State of Tennessee, for any
actions, suits or proceedings arising out of or relating to this Agreement and
the transactions contemplated hereby.


SECTION 6.7            LEGAL HOLIDAYS.

In the event that a Payment Date or Redemption Date shall not be a Business Day,
then, notwithstanding any provision of this Agreement to the contrary, any
payment required to be made in respect of the CVRs on such date need not be made
on such date, but may be made on the next succeeding Business Day with the same
force and effect as if made on the applicable payment date.


SECTION 6.8            SEVERABILITY CLAUSE.

If any provision of this Agreement or the application thereof to any person or
circumstance is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions hereof, or the application of
such provision to persons or circumstances other than those as to which it has
been held invalid or unenforceable, will remain in full force and effect and
shall in no way be affected, impaired or invalidated thereby, so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.  Upon such
determination, the Company shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the Company.

- 10 -

--------------------------------------------------------------------------------

 

 


SECTION 6.9            COUNTERPARTS. 

This Agreement may be signed in any number of counterparts (which may be
effectively delivered by facsimile or other electronic means), each of which
shall be deemed to constitute but one and the same instrument.


SECTION 6.10        TERMINATION. 


(A)                THIS AGREEMENT SHALL BE TERMINATED AND OF NO FORCE OR EFFECT,
AND THE COMPANY SHALL HAVE NO LIABILITY HEREUNDER, UPON THE EARLIER TO OCCUR OF
(A) THE PAYMENT OF THE PAYMENT AMOUNT REQUIRED TO BE PAID UNDER THE TERMS OF
THIS AGREEMENT, (B) IF THE PAYMENT CERTIFICATE REFLECTS A PAYMENT AMOUNT OF
ZERO, THE DATE SUCH PAYMENT CERTIFICATE IS SENT TO HOLDERS PURSUANT TO SECTION
2.4(D), AND (C) THE PAYMENT OF THE REDEMPTION PRICE PURSUANT TO SECTION 2.5.


(B)               NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, ANY
PORTION OF THE CASH PROVIDED BY THE COMPANY TO THE PAYING AGENT THAT REMAINS
UNCLAIMED TWO (2) YEARS AFTER TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH
THIS SECTION 6.10 (OR SUCH EARLIER DATE IMMEDIATELY PRIOR TO SUCH TIME AS SUCH
AMOUNTS WOULD OTHERWISE ESCHEAT TO, OR BECOME PROPERTY OF, ANY GOVERNMENTAL
ENTITY) SHALL, TO THE EXTENT PERMITTED BY LAW, BECOME THE PROPERTY OF THE
COMPANY FREE AND CLEAR OF ANY CLAIMS OR INTEREST OF ANY PERSON PREVIOUSLY
ENTITLED THERETO.


SECTION 6.11        ENTIRE AGREEMENT.

This Agreement and the Investment Agreement represent the entire understanding
of the Company with reference to the transactions and matters contemplated
hereby and thereby and this Agreement supersedes any and all other oral or
written agreements hereto made except for the Investment Agreement.  If and to
the extent that any provision of this Agreement is inconsistent or conflicts
with the Investment Agreement, this Agreement shall govern and be controlling.

 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

  

- 11 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officers as of the day and year first above
written.

GREEN BANKSHARES, INC.



By:  /s/ Stephen M. Rownd                                       
       Name: Stephen M. Rownd
       Title: Chairman, President & CEO

  

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to CVR Agreement]

--------------------------------------------------------------------------------

 

 

Schedule 1

 

Loans Outstanding as of May 5, 2011

 

 

 

 

 

--------------------------------------------------------------------------------